IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CATHY A. HANEY,                             :   No. 155 WAL 2019
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
WORKERS' COMPENSATION APPEAL                :
BOARD (COMMONWEALTH OF                      :
PENNSYLVANIA, MILITARY AND                  :
VETERANS AFFAIRS AND INSERVCO               :
INSURANCE SERVICES, INC.),                  :
                                            :
                   Respondents              :

CATHY A. HANEY,                             :   No. 156 WAL 2019
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
WORKERS' COMPENSATION APPEAL                :
BOARD (COMMONWEALTH OF                      :
PENNSYLVANIA, MILITARY AND                  :
VETERANS AFFAIRS AND INSERVCO               :
INSURANCE SERVICES, INC.),                  :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.